Citation Nr: 1824570	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-35 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for left shoulder disability.

2.  Entitlement to an evaluation in excess of 30 percent for right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to December 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.


FINDINGS OF FACT

1.  A left shoulder disability is not attributable to service or service-connected disability.

2.  The Veteran, without good cause, failed to appear at a scheduled VA examination to evaluate the severity of his right shoulder disability; during the appeal period and based on the evidence of record, a right shoulder disability has not been more nearly manifested by motion limited to 25 degrees from the side or ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left shoulder disability are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for a disability evaluation in excess of 30 percent for right shoulder disability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.655, 4.3, 4.71a, Diagnostic Code 5201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Neither the Veteran, nor his representative, has alleged prejudice or any issues with the duty to notify or the duty to assist.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  This includes any increase in disability (aggravation).  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Facts & Analysis

The Veteran contends that he has left shoulder disability related to his service-connected right shoulder disability-specifically, that his over used his left shoulder to compensate for his right shoulder.  See VA Form 21-4138 (September 2012).

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against service connection for left shoulder disability.  A left shoulder disability is not shown in service; arthritis of the left shoulder is not shown within the initial post separation year; and left shoulder disability is not attributable to service or service-connected disability.

Service treatment records  (STRs) reflect no complaints or findings for abnormal left shoulder pathology.  A medical board was convened for right shoulder problems-significantly, there was no indication of abnormal left shoulder pathology.  Also, the Veteran had no complaints of left shoulder problems at the time of his original VA compensation claim in April 1992-at this time, he reported right shoulder problems related to service and made no mention of any left shoulder problems.  Private treatment records dated in 2001 show that the Veteran had no shoulder problems post service until he had a car accident in December 1998.  Severe anterior left shoulder instability was shown and surgery advised.  Private treatment record dated in January 2002 reflects history of multiple shoulder injuries and surgeries.  A January 2002 note shows that he Veteran had left shoulder reconstruction due to a past motor vehicle accident (MVA).  A March 2002 private treatment record shows that he Veteran dislocated both shoulders and sustained multiple other injuries from a car accident in December 1998.  An April 2002 private treatment record shows he had a left distal bicep tendon rupture around 1998, treated nonsurgically.

In September 2012, VA received the Veteran's claim of entitlement to disability compensation for left shoulder disability, claimed as secondary to right shoulder disability.

Report of VA examination dated in September 2013 reflects x-ray findings for mild acromioclavicular osteoarthritis.  The examiner opined that the left shoulder disorder was less likely than not caused by or aggravated by right shoulder disability because it did not appear that the Veteran had overworked his left shoulder based on the history provided by the Veteran and current medical findings-noting that the Veteran had only "modest limitation in function of either shoulder, and he denies doing heavy physical labor of any kind for many years, any overhead work or at shoulder height, and denies recreation or exercise that could possibly stress either shoulder."

The medical evidence does not show that the Veteran has a left shoulder disability related to service or service-connected disability.  The Board finds that the Veteran is not competent to opine that his left shoulder disorder is related to service or service-connected disability as he lacks the requisite medical expertise and training.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  Furthermore, the Board finds that his report to VA for compensation purposes that his left shoulder problems are related to service-connected right shoulder disability are incongruous with his report to private medical providers that his left shoulder problems began after his MVA in December 1998-and it is notable that he failed to mention injury to his left shoulder from the December 1998 MVA when he underwent VA examination in September 2013 as this is significant medical history that appears to have been omitted by the Veteran to advance his theory of entitlement.  Therefore, because the Veteran's opinion is not competent evidence and because he has provided statements that are incomplete and incongruous with the documented medical history in the pursuit of his claim, the Board finds that the Veteran's statements have no probative value.

Records from the Social Security Administration (SSA) have no bearing on the matter of whether the Veteran's left shoulder disability is caused or aggravated by service-connected right shoulder disability, as claimed.  Therefore, while reviewed, this evidence has no probative value.

The Board assigns greater probative value to the STRs, which show no abnormal left shoulder complaints or findings, and the negative 2013 VA medical opinion.  This evidence is more probative than the Veteran's unsubstantiated belief that his left shoulder disorder is related to service-connected disability as it was prepared by skilled, neutral medical professionals.  Also, the 2013 VA medical opinion includes a well-explained rationale and the Veteran has not provided any contrary medical opinion to support his theory of entitlement.

On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  Accordingly, the claim is denied.

III.  Evaluations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

It is noted that, under 38 C.F.R. § 3.655 , when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination was scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2017).

Facts & Analysis

The Veteran contends that his right shoulder disability warrants an evaluation in excess of 30 percent.  See VA Form 21-4138 (September 2012).

The Veteran failed to report for 3 different VA examination dates scheduled in conjunction with his claim for increase.  Most recently, VA scheduled him for a September 2015 VA examination.  He failed to report for that rescheduled VA examination date.  Thereafter, the Veteran reported that he had been hospitalized for back problems and required to have bed rest-averring good cause to be shown and requesting another examination date.  The RO requested medical documentation to support the reason for his failure to attend.  However, to date and years later, the Veteran has not provided any medical documentation to support his report of bed rest or inability to leave his home to establish good cause for his failure to report for the scheduled examination.  Notably, the record demonstrates a long history of failure to report for VA examinations with a variety of excuses.  It was reasonable for the RO to request medical documentation since the Veteran reported medical reasons for his failure to report for the examination.

The Board finds that the Veteran has not demonstrated good cause for his most recent failure to report for the September 2015 VA examination.  VA's duty to assist in the development of a claim is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Although the VA requested documentation of medical treatment or bed rest requirements (as reported by the Veteran as his reason for non-attendance), he has not responded to this request or provided any corroborating evidence to support his inability to attend the most recently scheduled VA examination date.  Hence, good cause is not shown and, pursuant to 38 C.F.R. § 3.655, the claim must be denied.  Accordingly, the claim of entitlement to an evaluation in excess of 30 percent for right shoulder disability is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As an aside, the Board notes that the preponderance of the evidence is against the claim for increase.  The Veteran does not contend nor does the medical evidence show that right shoulder motion is more nearly limited to 25 degrees from the side or worse, or ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Report of VA examination dated in September 2013 reflects that right shoulder flexion is limited to 145 degrees and abduction is to 85 degrees.  There was no objective evidence of painful motion in either plane.  The Veteran was able to perform repetitive use testing without any additional loss of motion.  Functional loss was shown to be less movement than normal.  There was no pain or localized tenderness or guarding.  Although the Veteran reported an "inability to maintain both arms at shoulder level or higher, esp[ecially] in abduction, or to maintain any weight object at same heights," he did not report an inability raise arm to 25 degrees from the side with or without weight bearing.  Therefore, the Board observes that the schedular criteria for increase are not more nearly met and the benefits cannot be granted based on the evidence of record.

The claim is denied.



ORDER

Service connection for left shoulder disability is denied.

An evaluation in excess of 30 percent for right shoulder disability is denied.







____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


